EXHIBIT 21 Subsidiaries of Security National Financial Corporation as of March 31, 2010 Security National Life Insurance Company SecurityNational Mortgage Company Memorial Estates, Inc. Memorial Mortuary Paradise Chapel Funeral Home, Inc. California Memorial Estates, Inc. Cottonwood Mortuary, Inc. Deseret Memorial, Inc. Holladay Cottonwood Memorial Foundation Holladay Memorial Park, Inc. Greer-Wilson Funeral Home, Inc. Crystal Rose Funeral Home, Inc. Insuradyne Corporation Security National Funding Company Security National Capital, Inc. Memorial Insurance Company of America Capital Reserve Life Insurance Company C & J Financial, LLC Southern Security Life Insurance Company (a Mississippi domiciled Company) Marketing Source Center, Inc. dba Security National Travel Services Security National Reverse Mortgage of Utah Security National Funding Company Security
